DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/060792.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on February 5, 2021 is acknowledged.
Claims 9-20 are cancelled.  Claims 21-32 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (US 2014/0367100) in view of Huang et al. (US 2009/0107673).
Claim 1. A method comprising: coating a plurality of proppant particulates with oil to form oil-coated proppant particulates; adding the oil-coated proppant particulates to a solution comprising water, an acid source, and an emulsifier, wherein the ratio of the oil coating the proppant particulates to the water in the solution is less than 20:80 by volume; and mixing the solution and the oil-coated proppant particulates to form a treatment fluid comprising a water-in-oil emulsion and the oil-coated proppant particulates.
Oliveira discloses A method of acidizing and proppant fracturing (Abstract; [0009]; [0012]) using a treatment fluid comprising adding proppant particulates to a solution comprising water, an acid source, and an emulsifier ([0010] – [0011]; [0096]; [0141] – [0144] “emulsifier”; [0157]; [0166] “continuous oil phase”; [0169] “aqueous phase”; [0178] “source of the acid”; Claims 1, 11) to form a water-in-oil emulsion comprising the proppant particulates ([0090]).  
Oliveira discloses that the treatment fluid comprises a continuous oil phase containing an oil such as mineral oil ([0165] – [0168]; Claims 2, 12) as well as proppant particulates ([0011]) and other additives, such as nano-particles ([0211]).  Oliveira further discloses coating a plurality of proppant particulates with a resin or tackifying agent ([0201] – [0208]), wherein the tackifying agent serves to prevent fines from flowing with a fluid ([0208]), but Oliveira does not explicitly disclose coating a plurality of proppant particulates with oil to form oil-coated proppant particulates.  However, Huang teaches a treatment fluid containing particles such as proppant, gravel and/or sand, and an effective amount of nano-sized particulate additive (Abstract), wherein the nano-sized particulate additives are coated with a coating agent that includes an oil that may be the same as or different from the oil base fluid ([0008]), wherein the oil coating may comprise mineral oil or other hydrocarbon ([0023]; [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particles / particulates in Oliveira with oil-coated particles, as taught by Huang, in order to control and reduce fines migration ([0025]).
Oliveira does not explicitly disclose wherein the ratio of the oil coating the proppant particulates to the water in the solution is less than 20:80 by volume.  Rather, Oliveira discloses a preferable oil to about 20:80 to about 50:50 ([0168]; Claim 9).1  Although the instantly claimed invention recites an oil to water ratio of less than 20:80 by volume, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of water and oil in the emulsion in Oliveira to the ratio as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).2
Claim 2. Oliveira in view of Huang teach The method of claim 1.  Oliveira does not disclose wherein the water-in-oil emulsion has an oil to water ratio of less than 10:90 by volume.  Rather, Oliveira discloses a preferable oil to water ratio from about 20:80 to about 50:50 ([0168]; Claim 9).  Although the instantly claimed invention recites an oil to water ratio of less than 20:80 by volume, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of water and oil in the emulsion in Oliveira to the ratio as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3. Oliveira in view of Huang teach The method of claim 1.  Oliveira does not disclose wherein the water-in-oil emulsion has an oil to water ratio of about 1:20 by volume.  Rather, Oliveira discloses a preferable oil to water ratio from about 20:80 to about 50:50 ([0168]; Claim 9).  Although the instantly claimed invention recites an oil to water ratio of less than 20:80 by volume, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of water and oil in the emulsion in Oliveira to the ratio as claimed, because it has been held that “where the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the acid source comprises an acid selected from the group consisting of: hydrochloric acid, hydrofluoric acid, fluoroboric acid, methanesulfonic acid, formic acid, phosphoric acid, sulfuric acid, chlorosulfonic acid, chloroacetic acid, dichloroacetic acid, trichloroacetic acid; MGDA; GLDA; EDDS; HIDS; HEDTA; TDA; gluconic acid; lactic acid; glycolic acid; maleic acid; citric acid; and any combination thereof ([0133]; [0178]).  
Claim 5. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the emulsifier has an HLB of from about 4 to about 12 ([0154]; Claims 7, 17).  
Claim 6. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses further comprising the step of injecting the treatment fluid into a well bore penetrating at least a portion of a subterranean formation at pressure greater than a fracture gradient of the subterranean formation ([0012]; [0031] – [0033]; [0036]; [0214]; Claim 11).  
Claim 8. Oliveira in view of Huang teach The method of claim 6.  Oliveira further discloses wherein the treatment fluid is injected into the well bore using one or more pumps ([0224]).  
Claim 21. Oliveira in view of Huang teach The method of claim 1.  Oliveira does not disclose wherein the water-in-oil emulsion has an oil to water ratio of about 5:95 by volume.  Rather, Oliveira discloses a preferable oil to water ratio from about 20:80 to about 50:50 ([0168]; Claim 9).  Although the instantly claimed invention recites an oil to water ratio of less than 20:80 by volume, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of water and oil in the emulsion in Oliveira to the ratio as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 22. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the acid source is hydrochloric acid ([0178]).  
Claim 23. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the acid source is hydrofluoric acid ([0178]).
Claim 24. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the acid source has a pKa from about -3.0 to about 5.5 ([0178]).  It has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 25. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the emulsifier has a concentration of at least 1% by weight of the water-in-oil emulsion ([0158]).  
Claim 26. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the emulsifier has a concentration in a range from 1% to 10% by weight of the water-in-oil emulsion ([0158]).  
Claim 27. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the treatment fluid comprises a salt selected from the group consisting of: calcium chloride, sodium chloride, magnesium chloride, potassium chloride, sodium bromide, potassium bromide, ammonium chloride, sodium formate, potassium formate, cesium formate, and any combination thereof ([0172] – [0174]).  
Claim 28. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the treatment fluid comprises calcium chloride ([0174]).  
Claim 29. Oliveira in view of Huang teach The method of claim 1.  Oliveira further discloses wherein the treatment fluid comprises the oil-coated proppant particulates in an amount from about 0.01 to about 25 pounds per gallon of the treatment fluid ([0200]).

Claims 7 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (US 2014/0367100) in view of Huang et al. (US 2009/0107673), as applied to Claim 6 above, further in view of Dilgren et al. (US 3,307,630).
Claim 7. Oliveira in view of Huang teach The method of claim 6.  Oliveira does not disclose further comprising the step of injecting a displacement fluid into the well bore after injecting the treatment fluid.  However, it is well known in the art to use a displacement fluid / spacer fluid / wiper fluid in order to remove and/or clean a previous treatment fluid from a portion of wellbore equipment.  Dilgren teaches a method of acidizing oil formations using an acidizing emulsion, wherein the method comprises pumping the acidizing emulsion through the tubing string and into the reservoir followed by a fluid to displace the emulsion out of the tubing (Col. 5, lines 37-40).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to inject a fluid following the emulsion treatment fluid, as taught by Dilgren, in order to displace the emulsion out of the tubing string.
Claim 30. Oliveira in view of Huang, further in view of Dilgren teach The method of claim 7.  Oliveira does not disclose wherein the water-in-oil emulsion has an oil to water ratio of less than 10:90 by volume.  Rather, Oliveira discloses a preferable oil to water ratio from about 20:80 to about 50:50 ([0168]; Claim 9).  Although the instantly claimed invention recites an oil to water ratio of less than In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31. Oliveira in view of Huang, further in view of Dilgren teach The method of claim 7.  Oliveira does not disclose wherein the water-in-oil emulsion has an oil to water ratio of about 1:20 by volume.  Rather, Oliveira discloses a preferable oil to water ratio from about 20:80 to about 50:50 ([0168]; Claim 9).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of water and oil in the emulsion in Oliveira to the ratio as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 32. Oliveira in view of Huang, further in view of Dilgren teach The method of claim 7.  Oliveira further discloses wherein the acid source is hydrochloric acid ([0178]) and the emulsifier has an HLB of from about 4 to about 12 ([0154]; Claims 7, 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zavolzhski et al. (US 2014/0144632)3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “As a matter of law, the term "about" is a clear warning that exactitude is not claimed but rather a contemplated variation. Thus the words "between about 25 to 40%" of claim 1 described limits ranging from a chemically operative lower limit to a commercially imposed (for economic reasons) upper limit.” Kolene Corporation v. Motor City Metal Treating, Inc (PO Bd. App. 1969) 307 F.Supp. 1251, 163 USPQ 214
        
        2 See Balzer et al. (US 4,457,373): Col. 7, lines 8-9 “The phase ratio of the emulsion (oil/water) in general is 1:20 to 4:1”).
        3 Zavolzhski discloses introducing a treatment fluid comprising an emulsion and proppant into a formation via wellbore followed by a spacer of either oil or water to displace the emulsion out of the wellbore and into the treatment area of the formation ([0068]; [0074]).